Citation Nr: 1109675	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.

2.  Whether there was clear and unmistakable error (CUE) in the January 1980 rating decision, which denied entitlement to service connection for a concussion with residual headaches.

3.  Whether there was CUE in the January 1980 rating decision that awarded service connection and assigned an initial noncompensable rating for residuals of a shell fragment wound in the right shoulder and right buttock with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

The appeal comes before the Board of Veterans' Appeals (Board) from two rating decisions rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2007 decision found that no revision was warranted in the January 1980 decision to deny compensation for residuals of concussion with headache or in the evaluation of residuals of a shell fragment wound of the right shoulder and right buttock with retained foreign bodies.  Subsequently, a September 2008 decision by a decision review officer (DRO) reopened the claim for service connection for residuals of concussion with headaches, awarded service connection for that disability, and assigned an initial 10 percent rating, effective April 18, 2007, the date the application to reopen the claim was received.

A March 2009 rating decision denied entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.  A September 2009 rating decision confirmed and continued the previous denial.

The issue of entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  By rating action of January 1980, the RO assigned a noncompensable rating for residuals of a shell fragment wound in the right shoulder and right buttock with retained foreign bodies.

2.  The January 1980 rating action denied entitlement to service connection for a concussion with residual headaches.

3.  The January 1980 rating decision was supported by the evidence of record at the time the decision was rendered.

4.  There is no undebatable error of fact or law in the January 1980 rating action that would change the outcome regarding the initial of denial entitlement to service connection for a concussion with residual headaches.

5.  There is no undebatable error of fact or law in the January 1980 rating action that would change the outcome regarding the rating assigned for residuals of a shell fragment wound in the right shoulder and right buttock with retained foreign bodies.


CONCLUSIONS OF LAW

1.  The January 1980 rating decision that denied entitlement to service connection for a concussion with residual headaches was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The January 1980 rating decision that assigned a noncompensable rating for residuals of a shell fragment wound in the right shoulder and right buttock with retained foreign bodies was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With respect to the claims of CUE, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Livesay v. Principi, 15 Vet. App. 165 (2001), that the VCAA did not apply to motions for CUE.

Analysis

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The Veteran contends that there is no difference in the evidence that was submitted in 1979 and the evidence that exists now with respect to his claim for service connection for headaches resulting from a claimed in-service concussion.  Therefore, he believes that he should be awarded a 10 percent disability rating for a concussion with residual headaches from the date of his original 1979 claim.  He further asserts that the October 1979 VA examiner "diagnosed headaches as a result of the concussion," but the January 1980 rater substituted his judgment for the physician's; and that the RO did not consider 38 C.F.R. § 3.304(d), which provides that satisfactory lay or other evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence.  

With respect to his CUE claim regarding his shell fragment wounds, the Veteran contends that the disability should have been rated as two separate, moderate muscle injuries rather than as a single disability rated under Diagnostic Code 7805 for evaluating scars.

Service treatment records documented normal neurologic findings on pre-induction examination in July 1967.  Noted scars did not include any on the right shoulder or right buttock.  In a separation report of medical history dated in October 1969, the Veteran denied any history of head injury, periods of unconsciousness, frequent or severe headache, or any other injury.  A separation examination report dated in October 1969 showed normal clinical evaluation of the head, skin, and neurologic system.

The Veteran's DD Form 214 (Separation from Service) showed that awards included the Purple Heart with one Oak Leaf Cluster and Combat Infantry Badge and that he served in the Republic of Vietnam for nearly one year.

His original claim for service connection was received in November 1979 and included claims for "head, right shoulder, buttocks, [and] right scapula."  He indicated that he was treated for these claimed disabilities in May 1967 in Chuchi, Vietnam.

In a post-service treatment record dated in May 1974, four years after discharge from service, the Veteran complained of severe, mainly right-sided headaches accompanied by some nausea and a lot of nasal stuffiness, particularly on the right side.  The diagnosis was tension headache and allergic rhinitis.  In September 1976 he again described severe right-sided headaches accompanied by watering of the right eye and stuffiness of the right nostril.  He reported having these headaches on and off for a long time, usually this time of year.  The diagnosis was histamine cephalgia.  Additional treatment records dated in October and November 1976 and in October 1979 showed treatment for headaches with medications used to treat migraine headaches.  None of the treatment notes included any report by the Veteran of any head trauma, or problems with his right shoulder or buttocks.

In an examination report dated in October 1979 by the Veteran's private physician, who also treated him between May 1974 and October 1979, the Veteran described having headaches since 1968 after being hit in the back of the head and having shrapnel in the right buttock and under the right scapula.  He reported working in construction for the past six and a half years.  The diagnosis was "headaches" and "shrapnel in shoulder and buttocks."

In a VA examination report dated in December 1979, the Veteran stated that he sustained shrapnel fragment wounds of the right shoulder and buttocks bilaterally.  Reported objective findings revealed a very small scar of the right posterior shoulder area from a shrapnel fragment and another very small scar of the right buttock with no discernible scars found in the left buttock.  An associated x-ray report described a two millimeter metallic density projected over the right axilla and a "metallic density about two millimeters in size projected over the wing of the right ilium in the pelvis and the pelvis otherwise does not appear remarkable."  The diagnosis was shrapnel fragment wounds of the right shoulder and right buttock and concussion, by history with residual headaches.

Based on this evidence, the January 1980 rating decision noted that the Veteran received the Purple Heart with one Oak Leaf Cluster, noted the x-ray examination findings of retained metallic densities each about two millimeters in size with associated very small scars, and awarded service connection for those shell fragment wounds with a noncompensable evaluation assigned under Diagnostic Code 7805.  The decision also indicated that a concussion with residual headaches was not shown to be incurred in service and denied that claim.

In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further elaborated that CUE is a very specific and rare kind of error of fact or law that compels the conclusion, without doubt, that but for the error, the result would have been manifestly different.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final decisions are accorded a presumption of validity, and to simply claim CUE on the basis that a previous adjudication had improperly weighed and evaluated evidence can never rise to the stringent definition of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Id.

Again, the Veteran argues that the September 2008 award of a 10 percent rating for a concussion with residual headaches should date back to his original 1979 claim because there is no difference in the evidence that was submitted in 1979 and the evidence that exists now.  He asserts that the RO incorrectly applied regulatory provisions extant at the time of the January 1980 rating decision by failing to consider 38 C.F.R. § 3.304(d), which provides that satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection.  However, it appears that the RO did consider his combat status because the January 1980 rating decision cited those specific awards indicative of combat.  

In addition, the Board rejects the Veteran's suggestion that the January 1980 rater substituted his judgment for the October 1979 physician's.  The evidence before the rating specialist at the time of the January 1980 decision included both favorable and unfavorable evidence.  Specifically, service treatment records were entirely silent for any complaints, findings, or reference to any concussion or headaches.  In fact, on the October 1969 Report of Medical History prepared for separation from service, the Veteran specifically denied a history of head injury, frequent or severe headaches, and periods of unconsciousness.  The only evidence of an in-service concussion with residual headaches at the time of the January 1980 rating decision was the Veteran's October 1979 statement to an examining physician that he had a concussion in 1968.  Moreover, the October 1979 physician provided medical care to the Veteran for headaches from May 1974 to October 1979, but none of those treatment records describe any in-service concussion or injury.  Instead, they document that his headaches were often accompanied by nasal stuffiness during the autumn season.  

Accordingly, the evidence of record at the time of the January 1980 rating action fails to undebatably establish satisfactory lay evidence of a concussion incurred in combat.  See 38 C.F.R. § 3.304(d) (1980), Fugo, 6 Vet. App. at 43.  In essence, the appellant is simply disagreeing that more weight was assigned to the evidence against the claim (separation examination, report of medical history and post service treatment records for tension headaches and allergies which do not mention a history of head trauma) than to the evidence in favor of the claim (the October 1979 and December 1979 examinations).  A mere disagreement with how the RO evaluated the facts before it in the prior decisions does not constitute a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  

Further, although the Veteran argues that there was no difference in the evidence that was submitted in 1979 and the evidence upon which service connection was granted, such argument is without merit.  Additional evidence has been submitted since the prior denial including lay statements from family members, medical opinions, and VA examination reports noting other symptoms indicative of brain injury as well as the Veteran giving a somewhat new history to the examiner of being "unconscious for weeks intermittently."  Such evidence was not of record at the time of the prior denial.  Thus, service connection was not established on the same evidence as existed in 1979.  Accordingly, the Board cannot conclude that there was CUE in the January 1980 rating action that denied entitlement to service connection for a concussion with residual headaches.

As noted above, the Veteran also contends that his shell fragment wounds should have been rated as two separate, moderate muscle injuries rather than as a single disability rated under Diagnostic Code 7805 for evaluating scars.

The Veteran argues that separate ratings should have been awarded under 38 C.F.R. § 4.56(d)(1)(iii) based on retained foreign bodies in the right shoulder and right buttock.  The Board notes that the representative cited the current version of the regulation, rather than the version of the regulation in existence at the time the decision was rendered.  

Under 38 C.F.R. § 4.56 (1979):

      (a) Slight (insignificant) disability of muscles 
Type of injury. Simple wound of muscle without debridement, infection or effects of laceration.

History and complaint. Service department record of wound of slight severity or relatively brief treatment and return to duty. Healing with good functional results. No consistent complaint of cardinal symptoms of muscle injury or painful residuals.

Objective findings. Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus. No significant impairment of function and no retained metallic fragments.

(b) Moderate disability of muscles 

Type of injury. Through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree. Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.

History and complaint. Service department record or other sufficient evidence of hospitalization in service for treatment of wound. Record in the file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.

Objective findings. Entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests. (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.)

In essence, the Veteran argues that because the description for slight muscle disability indicates that there are no retained metallic fragments, his disabilities manifested by retained metallic fragments should be rated as moderate muscle injury.  He does not allege that the evidence of record at the time of the 1980 decision otherwise reflects symptoms of moderate muscle disability.  

The evidence before the RO in January 1980 did reveal a metallic density over the right wing of the right ilium and over the right axilla.  However, the record revealed no complaints or findings of muscle injury in these areas.  On the October 1969 private examination and the December 1969 VA examination, no physical findings other than a "very small scar" on the right posterior shoulder and the right buttock were noted.  The private treatment records in the file at that time revealed no complaints concerning the right shoulder or buttock wounds.  

At the time of the 1980 decision, the record did not reveal a finding of through and through wounds, nor were his disabilities described as deep penetrating wounds.  Additionally, the records did not reveal any complaints or findings of any muscle disability.  Indeed, the only disabilities identified as a residual of the shell fragment wounds were "very small" scars.  While the Veteran had retained foreign bodies, there was no evidence establishing that he suffered from moderate muscle injury as described in 38 C.F.R. § 4.56(a) or (b).  
	

Under 38 C.F.R. § 4.7 (1979), "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  In this case, the disability picture as presented by the evidence of record at the time of the 1980 rating decision did not reflect any findings which approximated moderate muscle injury as described such as cardinal symptoms of muscle wounds such as fatigue and fatigue-pain after moderate use, moderate loss of deep fascia or muscle substance, or definite weakness.  Thus, the mere presence of retained foreign bodies, in and of themselves, does not undebatably establish that the Veteran's disability more nearly approximated moderate muscle disability in the absence of any other complaints or symptoms.  See generally Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006) (noting that, in applying 38 C.F.R. § 4.56, "no single factor is per se controlling.").  Again, the Veteran essentially challenges the weight the RO assigned to the evidence of record at the time in finding that the evidence more nearly approximated slight muscle disability rather than moderate.  

Moreover, the Veteran has argued for separate ratings for the right shoulder and buttock wounds as muscle injuries instead of a single rating under Diagnostic Code 7805 for scars.  However, as the evidence does not undebatably establish that a compensable rating under moderate muscle disability would have been warranted, any error, if extant, in assigning a single rating under Diagnostic Code 7805 for scars rather than separate noncompensable ratings under appropriate muscle diagnostic codes would still result in the denial of compensation.  Thus, the outcome would not have been manifestly different.  See Damrel, supra. 

Accordingly, the Board cannot conclude that the evidence undebatably established that the Veteran's right shoulder and right buttock shell fragment wounds warranted ratings under the criteria for evaluating muscle injuries.  As a result, the Board concludes that there was no CUE in the January 1980 rating action.


ORDER

A January 1980 rating action that denied entitlement to service connection for concussion with residual headaches was not clearly and unmistakably erroneous and the appeal is denied.

A January 1980 rating action that assigned a noncompensable rating for residuals of a shell fragment wound in the right shoulder and right buttock with retained foreign bodies was not clearly and unmistakably erroneous and the appeal is denied.


REMAND

The Veteran contends that the December 2008 VA medical opinion regarding his claimed cataracts disability is inadequate because the physician failed to consider a portion of VA Training Letter 00-06, Diabetes Mellitus and its Complications, issued on July 17, 2000.  Specifically, the Veteran pointed to page 14, which states that "[d]iabetics are twice as likely to get a cataract as a person who does not have the disease, and they develop at an earlier age in people with diabetes."  The Training Letter also describes the types of cataracts that people with diabetes get.  The December 2008 and April 2010 VA medical opinions each explained that the cause of primary cataract is unknown, there is no evidence-based study showing that diabetes mellitus is a cause of cataract, and that none of the diabetes mellitus posterior chamber occurrences or treatment procedures that could cause a secondary cataract were performed or occurred on this Veteran.  In addition, the May 2010 VA addendum opined that the Veteran's bilateral cataracts had not been aggravated by his type 2 diabetes mellitus; however, no supporting rationale was provided.

The Board finds that December 2008 and April 2010 VA medical opinions concluding that the Veteran's cataracts were not caused by diabetes mellitus were adequate because each examiner explained that none of the diabetes mellitus posterior chamber occurrences occurred and no treatment procedures were performed that could cause a secondary cataract.  However, the claim must be remanded to the RO to provide the Veteran with an additional VA eyes examination and medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records from the Salisbury VA Medical Center dating since December 2008.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA eyes examination to obtain an opinion as to whether the Veteran's cataracts disorder has been aggravated by service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that service-connected diabetes mellitus (diagnosed in August 1998) caused or aggravated (permanently worsened beyond normal progression) the Veteran's cataracts (diagnosed in September 2008).  A medical analysis and rationale must be included with the opinion.  In the discussion, the examiner should discuss the statement on page 14 of VA Training Letter 00-06, Diabetes Mellitus and its Complications, issued on July 17, 2000 that "[d]iabetics are twice as likely to get a cataract as a person who does not have the disease, and they develop at an earlier age in people with diabetes." 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


